DETAILED ACTION
This Notice and Reasons for Allowance is in response to applicants’ filing on 11/19/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 11/19/2020 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020 and 03/23/2022 have been placed in the application file, and the information referred therein has been considered as to the merits.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The closest prior art made of record and cited consisted of the following references.
Gottschalk, JR. et al. (US 20120215758 A1) disclosed generating, by a computer system, a search-engine query from stored identity-theft nomenclature. The method also includes querying, by the computer system, at least one search engine via the search-engine query. Further, the method includes crawling, by the computer system, at least one computer-network resource identified via the querying. In addition, the method includes collecting, by the computer system, identity-theft information from the at least one computer-network resource. Additionally, the method includes processing, by the computer system, the identity-theft information for compromised personally-identifying information (PII).
Bridges et al. (US 20130179982 A1) disclosed an identity management system that monitors activity associated with a customer's identity and makes available to the customer a set of reports and alerts about activity that may indicate identity theft or misrepresentation. In performing and displaying an identity theft protection service, the identity management system securely reviews and stores at least one or more of the following Protected Identity Elements: individual name(s), street address(es), e-mail address(es), telephone number(s), Social Security Number(s) and bank account or credit card number(s).
HEATH (US 20130268357 A1) disclosed a method for online or mobile security of a user's privacy or security during internet or mobile access, including social networks, mobile platforms or 2D or 3D mapped data with a combination of location tracking, social media communications tracking or cloud-based data analytics tracking or predictive analytics for promotion or sales of products or services, with user selected privacy or security settings, comprising: (a) electronically providing access using a computer processor a graphical user interface (GUI) for a user to select internet or mobile data security or privacy configuration or filter data sets selected from opting out, filtering, categorizing, encrypting, concealing, or blocking data sets of internet or mobile access data using encryption technologies or filters to provide that personal data, communications data, identification data, location data or other information or data prevent the unauthorized access to said user's browsing, social, communications, purchasing, personal, location, or 2D or 3D mapped data by third parties; (b) electronically implementing on said users' computer processor said user selected security or privacy configuration or filter data sets using encryption technologies or filters to access data, encrypt or decrypt data, sync data prevent the unauthorized access to said user's browsing, social, communications, purchasing, personal, location, or 2D or 3D mapped data by third parties.
Bachenheimer et al. (US 20140304157 A1) disclosed a system and method that protects users against theft of personally identifiable information during both online and offline purchase transactions, registration transactions and identity authentication transactions. The system initially obtains a user's personally identifiable information as storable computer data, establishes an anonymous email address on behalf of the subscribing user, provides the anonymous email address to an email recipient when the subscribing user sends an email to the recipient, receives email communications from the recipient at the anonymous email address, stores the routing information from the email communications, scrubs the email communications for electronic viruses, forwards the email communications received from the recipient at the anonymous email address to the subscribing user, and forwards email communications to the recipient that are sent from the subscribing user to the anonymous email address by matching the stored routing information without ever revealing the subscribing user's real email address to the recipient
Wasicek et al. (US 20210099431 A1) disclosed a synthetic user profile is provided by identifying external information for use with the synthetic profile, and generating a synthetic profile comprising plurality of profile elements such that the plurality of synthetic profile elements and the external information are consistent with one another. In a more detailed example, the external information is a geographic location of a selected network egress point remote from a user of the synthetic profile, and the geographic location is consistent with the synthetic profile. In other examples, the external information comprises other environmental information external to the synthetic profile.
However, none of the prior art of record teaches individually or in combination the particular limitations listed below as recited in applicants’ independent claims:
[Claim 1] “initiation of identity monitoring enrollment of a user… extracting, from the user device, unique device identification (Device ID); generating an anonymized digital identification (Digital ID) based on one or more of the Device ID and the PII… detecting, via a Digital Identity Network (DIN) in communication with a plurality of website monitoring application programming interfaces (APIs) executing on a corresponding plurality of websites, an identity-related event corresponding to the Digital ID, determining, using a machine learning model in communication with the one or more processors, whether the identity-related event meets one or more threshold criteria; generating an alert responsive to the threshold criteria being met by the identity-related event”;
[Claim 11] “initiation of identity monitoring enrollment of a user… extracting, from the user device, unique device identification (Device ID); generating an anonymized digital identification (Digital ID) based on one or more of the Device ID and the PII… detecting, via a Digital Identity Network (DIN) in communication with a plurality of website monitoring application programming interfaces (APIs) executing on a corresponding plurality of websites, an identity-related event corresponding to the Digital ID, determining, using a machine learning model in communication with the one or more processors, whether the identity-related event meets one or more threshold criteria; generating an alert responsive to the threshold criteria being met by the identity-related event”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Mashima et al. (“Towards A User-Centric Identity-Usage Monitoring System”, June 2008, The Third International Conference on Internet Monitoring and Protection, pp. 47-52) is cited for a user-centric identity-usage monitoring system that runs on a trusted third party.
Enguidanos et al. (“Secure monitoring for identity federations and distributed systems”, July 2012, IEEE 36th Annual Computer Software and Applications Conference Workshops, pp. 70-75) is cited for enhancing security of federated identity monitoring on Identity Providers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

07.15.2022